Oliver, Presiding Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between counsel for the respective parties hereto, subject to the approval of the court,
(1) That the merchandise involved in the appeals listed in the attached schedule consists of rayon articles, made of rayon which in all material respects is such or similar to the rayon in the articles the subject of decision in United States v. Nippon Dry Goods Co., Reappt. Dec. 5006, affirming Reappt. Dec. 4704; and that the issue herein and conditions as to the market value are the same as the issue and conditions as to market value in the cited cases, and the record in said cases is hereby incorporated herein.
(2) That in Reappt. 121637-A herein, the appraised values of the rayon articles covered by said appeal, less any additions made by the appraiser by reason of the so-called Japanese consumption tax, represent the prices at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represent the export values of such merchandise and that there were no higher foreign values at the time of exportation thereof.
(3) That in Reappt. 129264-A herein, the appraised values of the rayon articles covered by this appeal, less any amount added by the appraiser by reason of the so-called Japanese consumption tax, represent the prices at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represent the export values of such merchandise and that there were no higher foreign values at the time of exportation thereof.
(4) That the appeals herein are abandoned as to all merchandise except the rayon articles, and these cases are submitted on the foregoing stipulation.
On the agreed facts 1 find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that as to the rayon articles such values are the appraised values, less any additions made by the appraiser by reason of the so-called Japanese consumption tax.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed. Judgment will be rendered accordingly.